DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Receipt
	Applicant's response filed on 01/26/2021 to the Office Action mailed on 10/20/2020 is acknowledged.
Claim Status
Claims 16-27 are pending. 
Claims 1-15 were previously cancelled.
Claims 16-27 have been examined.
Claims 16-27 are rejected.

Priority
	Priority to DIV 13/824627 filed on 03/18/2013, which claims priority to 371 PCT/EP2011/073832 filed on 12/22/2011, which claims priority to French patent application 1061055 filed on 12/22/2010 is acknowledged. 
Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
The rejection of claims 16-19 and 22-27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Piccirilli et al. (International Patent Application Publication WO 2005/115421 A1, Published 12/08/2005) in view of Ramo et al. (Mexican Patent Application Publication MX JL05000056 A, Published 06/18/2007) and Soong et al. (Antioxidant activity and phenolic content of selected fruit seeds, Published 12/2004) is withdrawn in view of Applicant’s arguments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art lacks a teaching wherein an avocado fruit extract comprising at least 10% polyphenols, at least 10% sugars, and 1-30% proteins are administered to treat the skin and vascular conditions instantly claimed. Therefore, claims 16-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALI SOROUSH/               Primary Examiner, Art Unit 1617